Citation Nr: 0730940	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

(The issue of entitlement of the appellant to an 
apportionment of the veteran's compensation benefits will be 
considered in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Regional 
Office (RO) that granted service connection for PTSD, and 
assigned a 30 percent evaluation for it, effective September 
2000.  The veteran disagreed with the evaluation assigned to 
PTSD.

In a June 2006 Statement in Support of Claim, the veteran 
withdrew his claims for service connection for a back 
disability and for a heart disorder.  Accordingly, this 
decision is limited to the issue set forth on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that a higher rating should be assigned 
for PTSD.  He claims that his symptoms have increased in 
severity.  Of record are statements dated in September 2004 
and June 2006 from a social worker at a Vet Center.  In the 
more recent statement, she reports that the veteran had been 
treated at that facility in weekly individual and group 
psychotherapy.  She stated that she had noticed an increase 
in the veteran's symptoms of PTSD.  She related that he was 
experiencing more frequent panic attacks, had an increase in 
suicidal thoughts, and was functioning at a minimal level at 
work.  It was also indicated that he worked in isolation.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this case, the veteran was most recently afforded a 
psychiatric examination by the VA in April 2001.  Under 38 
C.F.R. § 3.326(a) (2007), a VA examination will be authorized 
where there is a possibility of a valid claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for PTSD since 2003.  After 
securing the necessary authorizations for 
release of this information, request 
copies of all treatment records referred 
to by the veteran, to include the records 
from the Woodhaven, New York, Vet Center.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and extent of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The psychiatrist should 
describe how the symptoms of the 
veteran's service-connected psychiatric 
disability affect his social and 
industrial capacity.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary studies or tests are to be 
accomplished.  The examiner should assign 
a Global Assessment of Functioning score 
for the service-connected PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

3.  Following completion of the above, 
review the evidence and determine whether 
the veteran's claim may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



